Title: To Thomas Jefferson from John Trumbull, 21 June 1784
From: Trumbull, John
To: Jefferson, Thomas



Sir
Hartford June 21st. 1784

I have presumed to desire my Friend, Col. Humphrys to present to your Excellency a copy of Mc.Fingal. Poets in all ages have aspired to the patronage and esteem of the most illustrious Characters of their times. But while I wish for the honour of being approved by a Gentleman, who joins to his public virtues, so great a share of literary merit, I must own that I depend more on the partiality of patriotism to the productions of our native country, than on any merit, my own sanity can ascribe to the poem or its author. I have the honor to be with the greatest respect, Your Excellency’s most obedient, humble Servant,

John Trumbull

